USCA4 Appeal: 22-7065      Doc: 7         Filed: 12/27/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-7065


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        HERMAN FELTON, JR.,

                             Defendant - Appellant.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Elizabeth City. James C. Dever III, District Judge. (2:21-cr-00006-D-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Herman Felton, Jr., Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7065      Doc: 7        Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Herman Felton, Jr., pled guilty to possession of a stolen firearm, in violation of

        18 U.S.C. §§ 922(j), 924(a)(2), and was sentenced to 60 months’ imprisonment. Felton

        appealed his prison sentence, and this court dismissed the appeal. United States v. Felton,

        No. 22-4212 (4th Cir. Sept. 6, 2022) (unpublished order). Felton has noted a second appeal

        of the criminal judgment. Because this court dismissed Felton’s prior appeal, we dismiss

        the subject appeal as duplicative. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      DISMISSED




                                                    2